DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
2.	The abstract of the disclosure is objected to because Abstract: line 4, “comprising” should read --including--.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation: attenuating noise signals on a trace-by-trace basis from a plurality of traces comprising the marine seismic survey data to yield a signal component and a noise component; wherein a signal-to-noise ratio (SNR) variance of a plurality of traces comprising the signal component is less than an SNR variance of the plurality of traces comprising the marine seismic survey data; attenuating signal leakage from the noise component to yield a signal leakage component, and the claim also recites: recording the signal component and the signal leakage component in a tangible machine-readable medium thereby completing the manufacture of the geophysical data product, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Local SNR Estimation Method for Seismic Data”, Li et al. (referred hereafter Li et al.).

Referring to claim 1, Li et al. disclose a method of multi-stage noise attenuation for marine seismic survey data (Summary), comprising:
attenuating noise signals (e.g., denoising) on a trace-by-trace basis from a plurality of traces (e.g., seismic traces) comprising the marine seismic survey data to yield a signal component and a noise component (e.g., Equation 1) (page 4720, Introduction section; pages 4720-4721, Definition of Local SNR section; pages 4721-4722, Estimation of Seismic Signal section; Figures 4 & 6);
wherein a signal-to-noise ratio (SNR) variance of a plurality of traces comprising the signal component is less than an SNR variance of the plurality of traces comprising the marine seismic survey data (page 4720, Introduction section; pages 4720-4721, Definition of Local SNR section; Equations 1-10; pages 4721-4722, Estimation of Seismic Signal section; Equations 11-22; Figures 4 & 6);
attenuating signal leakage from the noise component to yield a signal leakage component (pages 4721-4722, Estimation of Seismic Signal section; Equation 11); and
page 4722, Synthetic Data Example section; Figures 1, 3, 4 & 6).
As to claim 2, Li et al. disclose a method of multi-stage noise attenuation for marine seismic survey data (Summary), wherein attenuating the noise signals comprises attenuating signals only in traces that have an SNR below a threshold SNR (e.g., Equation 3) (pages 4720-4721, Definition of Local SNR section; Equations 1-10; pages 4721-4722, Estimation of Seismic Signal section; Equations 11-22).
Referring to claim 3, Li et al. disclose a method of multi-stage noise attenuation for marine seismic survey data (Summary), further comprising:
prior to attenuating the noise signals, transforming the marine seismic survey data to a frequency domain to yield noisy seismic data and residual seismic data (e.g., Equation 16) (pages 4721-4722, Estimation of Seismic Signal section; Equations 11-22); and
wherein attenuating the noise signals comprises attenuating noise signals in the noisy seismic data to yield the signal component and the noise component (pages 4721-4722, Estimation of Seismic Signal section; Equations 11-22).
As to claim 4, Li et al. disclose a method of multi-stage noise attenuation for marine seismic survey data (Summary), wherein transforming the marine seismic survey data to the frequency domain comprises filtering portions of the marine seismic survey data that exceed a threshold frequency to yield the residual seismic data (pages 4721-4722, Estimation of Seismic Signal section; Equations 11-22).
Referring to claim 5, Li et al. disclose a method of multi-stage noise attenuation for marine seismic survey data (Summary), further comprising receiving a definition of the threshold frequency based on a type of noise to be attenuated (pages 4721-4722, Estimation of Seismic Signal section; Equations 11-22).
As to claim 6, Li et al. disclose a method of multi-stage noise attenuation for marine seismic survey data (Summary), wherein generating the seismic image comprises generating the page 4722, Synthetic Data Example section; page 4722, Field Data Example section; Figures 1, 3, 4 & 6).
Referring to claim 7, Li et al. disclose a method of multi-stage noise attenuation for marine seismic survey data (Summary), wherein attenuating the noise signals comprises applying a one-dimensional (1-D) time-frequency (TF) transform to the plurality of traces comprising the marine seismic survey data (e.g., Equations 17 & 18) (pages 4721-4722, Estimation of Seismic Signal section; Equations 11-22).
As to claim 8, Li et al. disclose a method of multi-stage noise attenuation for marine seismic survey data (Summary), wherein attenuating the signal leakage component comprises applying a two-dimensional (2-D) directional time-frequency (TF) transform to the signal component (page 4722, Synthetic Data Example section; Figures 3 & 6).
Referring to claim 22, Li et al. disclose a method to manufacture a geophysical data product (Summary), comprising:
attenuating noise signals (e.g., denoising) on a trace-by-trace basis from a plurality of traces (e.g., seismic traces) comprising the marine seismic survey data to yield a signal component and a noise component (e.g., Equation 1) (page 4720, Introduction section; pages 4720-4721, Definition of Local SNR section; pages 4721-4722, Estimation of Seismic Signal section; Figures 4 & 6);
wherein a signal-to-noise ratio (SNR) variance of a plurality of traces comprising the signal component is less than an SNR variance of the plurality of traces comprising the marine seismic survey data (page 4720, Introduction section; pages 4720-4721, Definition of Local SNR section; Equations 1-10; pages 4721-4722, Estimation of Seismic Signal section; Equations 11-22; Figures 4 & 6);
attenuating signal leakage from the noise component to yield a signal leakage component (pages 4721-4722, Estimation of Seismic Signal section; Equation 11); and
page 4722, Synthetic Data Example section; Figures 1, 3, 4 & 6).
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Seismic Data Compression: A Comparative Study Between GenLOT and Wavelet Compression”, Duval et al. (referred hereafter Duval et al.).

Referring to claim 9, Duval et al. disclose a system for multi-stage noise attenuation for marine seismic survey data (Abstract), comprising:
a preprocessing engine configured to identify noisy traces in the marine seismic survey data (page 805, 2.5. Filter Bank Design section);
a trace-based noise attenuation engine configured to:
transform the identified noisy traces into a time-frequency-offset cube (pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section; Figures 1-2);
attenuate noise in a time-frequency (TF) atom of the time-frequency-offset cube based on information associated with neighboring TF atoms of the time-frequency-offset cube to denoise pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section; Figures 1-2); and
transform the denoised time-frequency-offset cube back to a time-space (TX) domain to yield a signal component of the marine seismic survey data and a noise component of the marine seismic survey data (page 804, 2.4. Quantization and Encoding Techniques section; page 805, 3. Results and Comparison section; page 807, 3.1. Results section); and
a signal leakage attenuation engine configured to:
decompose the signal component using a TF directional transform (page 803, 2.2. Wavelet Transform section; pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section);
estimate a signal leakage component from the decomposed signal component (page 805, 2.5. Filter Bank Design section; Table 1); and
combine the estimated signal leakage component with the signal component to yield denoised marine seismic survey data (page 805, 2.5. Filter Bank Design section; page 805, 3. Results and Comparison section; page 807, 3.1. Results section; Figures 4-9).
As to claim 10, Duval et al. disclose a system for multi-stage noise attenuation for marine seismic survey data (Abstract), wherein the signal leakage attenuation engine is configured to use the signal component as a weighting mask in a domain associated with the TF directional transform to estimate the signal leakage component (pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section; page 804, 2.4. Quantization and Encoding Techniques section).
Referring to claim 11, Duval et al. disclose a system for multi-stage noise attenuation for marine seismic survey data (Abstract), wherein:
the TF directional transform is a directional filter bank (DFB) (pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section; page 804, 2.4. Quantization and Encoding Techniques section); and
pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section; page 804, 2.4. Quantization and Encoding Techniques section; page 807, 3.1. Results section).
As to claim 12, Duval et al. disclose a system for multi-stage noise attenuation for marine seismic survey data (Abstract), wherein the trace-based noise attenuation engine is configured to transform the identified noisy traces into the time-frequency-offset cube using a complex wavelet transform (page 803, 2.2. Wavelet Transform section; pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section; page 805, 2.5. Filter Bank Design section; page 807, 3.1. Results section).
Referring to claim 13, Duval et al. disclose a system for multi-stage noise attenuation for marine seismic survey data (Abstract), wherein the preprocessing engine is configured to receive the marine seismic survey data (page 805, 2.5. Filter Bank Design section; page 807, 3.1. Results section; Table 4; Figure 7).
As to claim 14, Duval et al. disclose a non-transitory machine-readable medium (Abstract) storing a set of instructions executable by a processing resource to:
identify noisy traces and non-noisy traces of marine seismic survey data based on a threshold signal-to-noise ratio (SNR) (page 805, 2.5. Filter Bank Design section; page 805, 3. Results and Comparison section; page 807, 3.1. Results section);
transform the noisy traces to a TF cube by a complex wavelet packet transform (page 803, 2.2. Wavelet Transform section; pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section; page 805, 2.5. Filter Bank Design section; page 807, 3.1. Results section);
reduce broadband noise and spike noise from each TF atom of the noisy traces based on information of neighboring TF atoms in the TF cube (pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section; Figures 1-2);
transform the denoised TF cube back to a time-space (TX) domain to yield a signal component and a noise component (page 804, 2.4. Quantization and Encoding Techniques section; page 805, 3. Results and Comparison section; page 807, 3.1. Results section);
pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section; page 804, 2.4. Quantization and Encoding Techniques section);
estimate a signal leakage component from the transformed signal component by an adaptive thresholding using weighting masks in the DFB domain and a complex wavelet packet domain (pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section; page 804, 2.4. Quantization and Encoding Techniques section; page 807, 3.1. Results section); and
generate a seismic image based on the signal leakage component and the signal component (pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section; page 804, 2.4. Quantization and Encoding Techniques section; page 805, 2.5. Filter Bank Design section).
Referring to claim 15, Duval et al. disclose a non-transitory machine-readable medium (Abstract), wherein the instructions to transform the noisy traces to the TF cube comprise instructions to represent each of the noisy traces as a respective two-dimensional (2-D) TF plane of the TF cube (page 803, 2. Wavelet and GenLOT Image Coding section; pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section; Figures 1-3).
As to claim 16, Duval et al. disclose a non-transitory machine-readable medium (Abstract), further comprising instructions to filter through the TF cube with a three-dimensional (3-D) window (page 803, 2. Wavelet and GenLOT Image Coding section; pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section; Figures 1-3).
Referring to claim 17, Duval et al. disclose a non-transitory machine-readable medium (Abstract), further comprising instructions to reduce the broadband noise and the spike noise based on at least one of:
values of other TF atoms within the 3-D window;
classification of traces within the 3-D window as noisy or non-noisy; and
a distance between one of the noisy traces to one of the non-noisy traces (pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section; Figures 1-2).
Abstract), wherein the instructions to reduce the broadband noise comprise instructions to reduce the broadband noise based on a level of the non-noisy traces (pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section; Figures 1-2).
Referring to claim 19, Duval et al. disclose a non-transitory machine-readable medium (Abstract), wherein the instructions to reduce the spike noise comprise instructions to median filter the spike noise from the TF atom (page 803, 2. Wavelet and GenLOT Image Coding section; page 803, 2.2. Wavelet Transform section; pages 803-804, 2.3. From M-Band Filter Banks to GenLOT section; Figures 1-2; page 805, 2.5. Filter Bank Design section; page 807, 3.1. Results section; Table 4).
As to claim 20, Duval et al. disclose a non-transitory machine-readable medium (Abstract), further comprising instructions to receive the threshold SNR as a user-defined value (page 804, 2.4. Quantization and Encoding Techniques section).
Referring to claim 21, Duval et al. disclose a non-transitory machine-readable medium (Abstract), further comprising instructions to combine the signal leakage component and the signal component with the non-noisy traces (page 805, 2.5. Filter Bank Design section; page 805, 3. Results and Comparison section; page 807, 3.1. Results section; Figures 4-9).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOAN M LE/            Primary Examiner, Art Unit 2864